Citation Nr: 1045678	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a chronic left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1954.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veterans claims file is now in the 
jurisdiction of the Oakland, California RO.

In October 2004 a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of this hearing is of 
record.  The Veteran was scheduled for a Travel Board hearing in 
March 2010; however, he failed to appear for the hearing.

The case was previously before the Board in May 2007 and June 
2010.  In June 2010, the Board reopened the claims and remanded 
them for further development of the evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran alleges that preexisting pes planus was aggravated by 
his service and that his left ankle disability is related to 
various injuries, including ankle sprains, he sustained during 
service.

In June 2010, the Board remanded the Veteran's claims in part to 
secure potentially relevant VA treatment records.  Specifically, 
the Board explained that the record showed the Veteran appeared 
for a July 2008 Compensation and Pension (C&P) examination and 
that the examiner concluded that pre-existing bilateral pes 
planus was not aggravated by service and that the left ankle 
disability was not related to injuries sustained during service, 
but was more likely related to the pes planus deformity.  A 
September 2008 VA record indicated the Veteran's podiatrist had 
suggested he obtain a second C&P opinion.  However, subsequent 
September 2008 VA records did not clearly show whether the 
Veteran was ever seen for the requested second opinion.  
Additionally, the record showed that the Veteran receives 
continuing treatment at the VA podiatry clinic in Palo Alto.  As 
any current VA treatment records and the report of any second 
opinion obtained would be constructively of record and could be 
pertinent to his claim, the Board requested that the AMC "obtain 
updated VA treatment records since September 2008, including any 
records of any follow-up to the July 2008 VA examination."  

On remand, the AMC obtained a copy of the July 2008 VA 
examination report and September 2008 VA treatment records.  The 
AMC did not secure any other VA treatment records and did not 
indicate that it had made an attempt to secure any other records.  
As the records obtained already were associated with the claims 
file at the time of the June 2010 Remand, the record remains 
substantially the same.  The records secured do not aid in 
clarifying the issue of whether the Veteran was ever seen for a 
follow-up opinion for his ankle and pes planus claims.  They also 
do not appear to reflect his most current VA treatment.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the 
additional delay, since the AMC has not substantially complied 
with the Remand order to secure potentially pertinent VA 
treatment records, the case must again be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain VA treatment records from 
September 2008 to the present, 
including records of any follow-up to the 
July 2008 VA examination.  In accordance 
with 38 C.F.R. § 3.159(e), the Veteran 
must be notified of any inability to 
obtain these records.

2. Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the claims for service 
connection.  If either claim remains 
denied, issue an appropriate Supplemental 
Statement of the Case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


